 
Exhibit  10.1

 
THIRD AMENDMENT TO THE STOCK PURCHASE AGREEMENT
 


 
AMENDMENT No. 3 (this “Amendment”), dated as of July 17, 2012 to the STOCK
PURCHASE AGREEMENT (the “Stock Purchase Agreement”) dated as of the 15th day of
July, 2011 (the “Effective Date”), by and among MIDAS MEDICI GROUP HOLDINGS,
INC., a Delaware corporation (the “Buyer”), CAIRENE INVESTMENTS LTD., a company
organized under the laws of the British Virgin Islands (the “Seller”) TADEU VANI
FUCCI, an individual (“T. Fucci”), ANTONIO FONTE, an individual (“A. Fonte”),
and IOCO SAUKAS, an individual (“I. Saukas”), (T. Fucci, A. Fonte, and I. Saukas
are sometimes referred to herein singly as a “Shareholder” and together as the
“Shareholders”), CIMCORP, INC., a company organized under the laws of the Cayman
Islands, CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A., a Brazilian
sociedade anônima, CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.,
a Brazilian limitada, CIMCORP USA, LLC, a Florida limited liability company
(together, the “Companies”), and JURI SAUKAS (“J. Saukas”) ,
 
WITNESSETH:
 
WHEREAS, the parties have entered into the Stock Purchase Agreement, whereby the
Seller has agreed to sell the Subject Shares to the Buyer and the Buyer has
agreed to buy the Subject Shares in accordance with the terms therein;
 
WHEREAS, pursuant to and in accordance with Section 12.12 of the Stock Purchase
Agreement, the parties wish to amend Sections 2.2, 2.3 and 9.5, as amended, of
the Stock Purchase Agreement to amend the form and term for the Shareholders to
sell any of the Buyers Shares, the form and term of payment for the Tranche A
Shares (as defined in the recitals of the Stock Purchase Agreement) and the
release of the Shareholders from any obligations regarding the Total Debt
provided on Schedule 1.1(d) of the Stock Purchase Agreement, as set forth in
this Amendment;
 
NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree to amend the Stock Purchase Agreement as
follows:

 
1.           Section 2.2. (c) (i), Section 2.2. (c) (ii) and Section 2.2 (c)
(iii) of the Stock Purchase Agreement are amended to provide that the Sale
Period, as defined in the Stock Purchase Agreement shall be the sixty (60) day
period immediately after December 2, 2012 and have its deadline as of January
31, 2013, when any outstanding obligations of the Buyer related to the Buyer
Shares shall be fulfilled in its entirety. The Shareholders may sell all of
their Buyer Shares in a single transaction at any time within the Sale Period.
 
2.           Section 2.3. (a) and Section 2.3 (b) are amended as to provide that
(i) the payment of the first installment of the Tranche A Shares Adjusted Price,
equal to 3,500,000 BRL, shall be made by the Buyer on October 01, 2012; and (ii)
the payment of the second installment of the Tranche A Shares Adjusted Price,
equal to 3,500,000 BRL, shall be made by the Buyer on December 01, 2012. All the
aforementioned installments shall be adjusted (x) by the IPCA index on a monthly
basis calculated solely based on the original principal value of the Tranche A
Shares Adjusted Price prior to the adjustment by the IPCA index (simple
interests) and accrued on a monthly basis. All the above payments shall be made
by Buyer on the relevant due dates with immediately available funds of the
Buyer.
 
3.           Section 2.3. (c) is amended to reflect that the unpaid interests of
February, March, April, May and June, and the interests of July, equal to
1,050,000 BRL, shall be paid by the Buyer on the signing date of this Amendment.
 
4.           Section 9.5. is amended to reflect that the Buyer shall convey its
best efforts to release the Shareholders from any obligations regarding the
Total Debt set forth on Schedule 1.1(d) of the Stock Purchase Agreement, at the
earliest date possible.
 
5.           The Buyer declares that it has, or will have immediately prior to
the relevant due dates, sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to make all the payments it
is required to pay.
 
6.           Except as amended by this Amendment No. 3 and the Amendments No. 1
and No. 2 to the Stock Purchase Agreement, all other sections, items and the
entire Stock Purchase Agreement shall continue in full force and effect. This
Amendment No. 3 supersedes and replaces any prior communications regarding the
Stock Purchase Agreement since the execution of Amendment No. 2.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 
SELLER:
 
CAIRENE INVESTMENTS, LTD,
a British Virgin Islands company
By: /s/ Tadeu Vani Fucci
Name:  Tadeu Vani Fucci
By: /s/Antonio Fonte             
                                                      
Name:  Antonio Fonte            


 
 
 

--------------------------------------------------------------------------------

 






 (Signature page of the 3rd Amendment dated as of July 17, 2012 to the Stock
Purchase Agreement dated as of the July 15th, 2011)


COMPANIES:




CIMCORP, INC.,
a Cayman Islands Company


By: /s/ Nana Baffour                  
                                                                
Name: Nana Baffour                   
                                                      
Title: Director                                
                                          




CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.,
a Brazil Company


By: /s/ Nana Baffour                  
                                                                
Name: Nana
Baffour                                                                          
Title: Director                              
                                           


 
CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.
 
a Brazil Company
 
By: /s/ Nana Baffour                  
                                                                
Name:  Nana Baffour                  
                                                      
Title: Director                              
                                           
 
 
CIMCORP USA, LLC
a Florida limited liability company


By: /s/ Nana
Baffour                                                                                   
Name: Nana Baffour                   
                                                      
Title: Director                              
                                           


 
 
 

--------------------------------------------------------------------------------

 


 
(Signature page of the 3rd Amendment dated as of July 17, 2012 to the Stock
Purchase Agreement dated as of the July 15th, 2011)


 
BUYER:
 


 
MIDAS MEDICI GROUP HOLDINGS, INC.,
a Delaware corporation


 
By: /s/ Nana Baffour                  
                                                                
Name: Nana Baffour                   
                                                      
Title: Chief Executive Officer                                                


 
SHAREHOLDERS:
 




/s/ Tadeu Vani Fucci                 
                                                                
Tadeu Vani Fucci
 


/s/Antonio Fonte                        
                                                      
Antonio Fonte


 
/s/ Ioco Saukas                           
                                                      
Ioco Saukas


 


 
Solely for purposes of Sections 9.2, 9.4 and 9.8:
 


/s/ Juri Saukas                            
                                                                
Juri Saukas
 


 